Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT AND SECOND JOINDER AGREEMENT

 

FIRST AMENDMENT AND SECOND JOINDER AGREEMENT, dated as of December 28, 2017
(this “Agreement”), by and among the Lenders party hereto, the Borrower (as
defined below), the Guarantors party hereto and Wells Fargo Bank, National
Association (“Wells Fargo”), as Administrative Agent and Collateral Agent. 
Capitalized terms used but not defined herein having the meaning provided in the
Credit Agreement referred to below.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
December 6, 2016 (as amended by that certain Joinder Agreement, dated as of
September 6, 2017, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
and the Credit Agreement as amended by this Agreement, the “Amended Credit
Agreement”), among PRA Health Sciences, Inc. (“Holdings”), Pharmaceutical
Research Associates, Inc. (the “Borrower”), the lenders, other financial
institutions or entities from time to time party thereto and Wells Fargo, as
Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Revolving Credit Commitments by, among other
things, entering into one or more Joinder Agreements with Incremental Revolving
Loan Lenders;

 

WHEREAS, the Borrower has requested that the lenders set forth on Schedule A
annexed hereto provide New Revolving Credit Commitments (the “New Revolving
Credit Commitments”), in an aggregate amount of $100,000,000, on terms identical
to the those applicable to the existing Revolving Credit Facility under the
Amended Credit Agreement;

 

WHEREAS, pursuant to Section 13.1 of the Credit Agreement, the Borrower has
requested that the Credit Agreement be amended to (i) provide for a new tranche
of Replacement Term Loans (the “First Amendment Replacement Term Loans”)
denominated in Dollars in an aggregate amount of $601,562,500, the proceeds of
which will be used to refinance and replace in full the aggregate principal
amount of all Initial Term Loans outstanding immediately prior to the
effectiveness of this Agreement (the “Existing Initial Term Loans”), and which
Replacement Term Loans shall have the same terms (other than to the extent
expressly provided in this Agreement) under the Credit Documents (as amended by
this Agreement) as the Existing Initial Term Loans and (ii) make certain other
changes as described herein;

 

WHEREAS, each Lender that executes and delivers a consent to this Agreement in
the form of the “Lender Consent” attached hereto as Annex I to this Agreement
(the “Lender Consent”) will be deemed to have irrevocably agreed and consented
to the terms of this Agreement and the Amended Credit Agreement;

 

WHEREAS, each Initial Term Loan Lender that executes and delivers a Lender
Consent will be deemed (i) to have irrevocably agreed and consented to the terms
of this Agreement and the Amended Credit Agreement and (ii) if so elected by
such Initial Term Loan Lender (an “Exchanging Term Lender”), (A) to have
irrevocably agreed to exchange (as defined below) all (or such lesser amount as
notified to such Initial Term Loan Lender by the Administrative Agent prior to
the Amendment Effective Date (such amount, the “Allocated Amount”)) of its
Existing Initial Term Loans (all Existing Initial Term Loans so exchanged, the
“Exchanged Term Loans”) on the Amendment Effective Date (as defined below) for
First Amendment Replacement Term Loans in an equal principal amount and (B) upon
the Amendment

 

1

--------------------------------------------------------------------------------


 

Effective Date, to have exchanged the Allocated Amount of its Existing Initial
Term Loans with First Amendment Replacement Term Loans in an equal principal
amount;

 

WHEREAS, each Person that executes and delivers a signature page to this
Agreement in the capacity of an “Additional Term Lender” (each, an “Additional
Term Lender” and all Additional Term Lenders, together with all Exchanging Term
Lenders, collectively, the “First Amendment Term Lenders”) will be deemed to
have irrevocably (i) agreed to the terms of this Agreement and the Amended
Credit Agreement and (ii) committed to make the First Amendment Replacement Term
Loans to the Borrower on the Amendment Effective Date in the amount notified to
such Additional Term Lender by the Administrative Agent (but in no event greater
than the amount such Additional Term Lender committed to make as additional term
loans (the “Additional Term Loans”)), and upon the Amendment Effective Date,
shall make such Additional Term Loans to the Borrower;

 

WHEREAS, to accomplish the foregoing, (i) the Borrower and the Administrative
Agent (on behalf of itself and on behalf of the Lenders that have executed a
Lender Consent, including the Exchanging Term Lenders and the New Revolving
Credit Lenders) and the Additional Term Lenders whose signature pages appear
below, are willing to amend the Credit Agreement as set forth below, (ii) the
Exchanging Term Lenders are willing to exchange the Allocated Amount of their
Existing Initial Term Loans with First Amendment Replacement Term Loans and
(iii) the Additional Term Lenders are willing to replace in full all Existing
Initial Term Loans other than Exchanged Term Loans with Additional Term Loans on
the Amendment Effective Date; and

 

WHEREAS, Wells Fargo Securities, LLC (“Wells Fargo Securities”) has agreed to
act as a lead arranger and sole bookrunner, and each of PNC Capital Markets LLC
(“PNC”), SunTrust Robinson Humphrey, Inc. (“STRH”), The Bank of Tokyo-Mitsubishi
UFJ, Ltd., a member of MUFG, a global financial group (“MUFG”), TD Bank N.A.
(“TD”), Citizens Bank, N.A. (“Citizens”) and KKR Capital Markets LLC (“KKR”, and
together with Wells Fargo Securities, PNC, STRH, MUFG, TD and Citizens, the
“Amendment Arrangers”) has agreed to act as a lead arranger in connection with
the New Revolving Credit Commitments, the First Amendment Replacement Term Loans
and this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

AGREEMENTS:

 

1.                                      New Revolving Credit Commitments.

 

(a)                                 Each New Revolving Loan Lender party hereto
hereby agrees to commit to provide its respective Incremental Revolving Credit
Commitment, as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below.

 

(b)                                 Each New Revolving Loan Lender (i) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents and the exhibits thereto, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, any other New
Revolving Loan Lender or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such

 

2

--------------------------------------------------------------------------------


 

powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent or the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as an Incremental Revolving Loan Lender.

 

(c)                                  The New Revolving Credit Commitments shall
constitute an increase to the Revolving Credit Commitments under the Revolving
Credit Facility outstanding under the Credit Agreement immediately prior to the
Amendment Effective Date.  Each New Revolving Loan Lender acknowledges and
agrees (i) pursuant to Section 2.14(b) of the Credit Agreement, to purchase from
each of the existing Revolving Credit Lenders, at the principal amount thereof,
such interests in the Revolving Loans outstanding on the Amendment Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Revolving Loans shall be held by existing
Revolving Credit Lenders and New Revolving Loan Lenders ratably in accordance
with their Revolving Credit Commitments after giving effect to the addition of
such New Revolving Credit Commitments to the Revolving Credit
Commitments,(ii) that upon the Amendment Effective Date, each New Revolving Loan
Lender will automatically acquire from each of the existing Revolving Credit
Lenders L/C Participations in respect of existing Letters of Credit and
participations in any outstanding Swingline Loans as shall be necessary in order
that, after giving effect to all such acquisitions, the L/C Participations and
Swingline Exposure shall be held by existing Revolving Credit Lenders and New
Revolving Loan Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such New Revolving Credit
Commitments to the Revolving Credit Commitments, and (iii) that upon its
execution of this Agreement and the making of Incremental Revolving Loans that
such New Revolving Loan Lender shall become a “Lender” and “Revolving Credit
Lender” under, and for all purposes of, the Credit Agreement and the other
Credit Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.

 

(d)                                 Except as set forth in this Agreement, the
New Revolving Loans shall otherwise be subject to all such provisions of the
Credit Agreement and the other Credit Documents applicable to Initial Revolving
Credit Loans, as amended by this Agreement.

 

2.                                      Replacement Term Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein and pursuant to Section 13.1 of the Credit Agreement, (i) each
Exchanging Term Lender (by executing a Lender Consent) irrevocably (A) agrees to
the terms of this Agreement and the Amended Credit Agreement and (B) agrees to
exchange (as set forth on its Lender Consent) the Allocated Amount of its
Existing Initial Term Loans with the First Amendment Replacement Term Loans in
an equal principal amount, and upon the Amendment Effective Date, shall exchange
(as set forth on its Lender Consent) the outstanding aggregate amount of its
Existing Initial Term Loans with the First Amendment Replacement Term Loans in
an equal principal amount and (ii) each Additional Term Lender irrevocably
(A) agrees to the terms of this Agreement and the Amended Credit Agreement and
(B) commits to make Additional Term Loans in the amount notified to such
Additional Term Lender by the Administrative Agent (but in no event greater than
the amount such Additional Term Lender committed to make as Additional Term
Loans), and upon the Amendment Effective Date, shall refinance and

 

3

--------------------------------------------------------------------------------


 

replace the Existing Initial Term Loans, other than Exchanged Term Loans, with
such Additional Terms Loans.  Each Additional Term Lender further acknowledges
and agrees that, as of the Amendment Effective Date, it shall be a “Lender”, an
“Initial Term Lender” and a “Term Lender” under, and for all purposes of, the
Amended Credit Agreement and the other Credit Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender thereunder.  For purposes of this Agreement,
“exchange” shall mean convert and continue. For the avoidance of doubt,
notwithstanding anything herein to the contrary, it is acknowledged and agreed
that the Existing Initial Term Loans of the Exchanging Term Lenders will be
converted into and continued as First Amendment Replacement Term Loans and such
Exchanged Term Loans shall be on the same terms (other than to the extent
expressly provided in this Agreement) under the Credit Documents as such
Existing Initial Term Loans.

 

(b)                                 On the Amendment Effective Date, the
proceeds of all Additional Term Loans, if any, shall be used to refinance in
full all Existing Initial Term Loans, other than Exchanged Term Loans, on the
terms and subject to the conditions set forth herein.  The commitments of the
Additional Term Lenders and the undertakings of the Exchanging Term Lenders are
several and no such Lender will be responsible for any other Lender’s failure to
make, acquire or exchange the First Amendment Replacement Term Loans.  On the
Amendment Effective Date, the aggregate principal amount of the First Amendment
Replacement Term Loans shall be $601,562,500.  Each of the parties hereto
acknowledges and agrees that the terms of this Agreement do not constitute a
novation but, rather, an amendment of the terms of a pre-existing Indebtedness
and related agreement, as evidenced by this Agreement and the Amended Credit
Agreement.  Each of the parties hereto acknowledges and agrees that from and
after the Amendment Effective Date, the First Amendment Replacement Term Loans
shall constitute “Initial Term Loans”, “Term Loans” and “Loans” under and for
all purposes of the Amended Credit Agreement.

 

(c)                                  Each Exchanging Term Lender hereby waives
any breakage loss or expenses due and payable to it by the Borrower pursuant to
Section 2.11 of the Credit Agreement with respect to the exchange of its
Exchanged Term Loans with the First Amendment Replacement Term Loans on a date
other than the last day of the Interest Period relating to such Exchanged Term
Loans.

 

(d)                                 The First Amendment Replacement Term Loans
shall initially be LIBOR Loans with an Interest Period commencing on the
Amendment Effective Date and ending on the date specified by the Borrower in the
applicable Notice of Borrowing delivered by it pursuant to
Section 4(c)(iv) below.  Such Notice of Borrowing shall be delivered not later
than 11 a.m. (New York City time), three (3) Business Days prior to the date of
the Borrowing of the First Amendment Replacement Term Loans (unless a shorter
period is agreed by the Administrative Agent), in accordance with the provisions
of Section 2.3 of the Credit Agreement.

 

3.                                      Amendments to Credit Agreement.

 

The Borrower and the Administrative Agent (on behalf of itself and on behalf of
Lenders that have executed Lender Consents and the Exchanging Term Lenders) and
the Additional Term Lenders whose signatures appear below agree that the Credit
Agreement shall be amended as follows:

 

4

--------------------------------------------------------------------------------


 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended by adding thereto the following defined terms in proper
alphabetical order:

 

“First Amendment” shall mean the First Amendment and Second Joinder Agreement,
dated as of December 28, 2017, among the Borrower, the Guarantors party thereto,
the Administrative Agent and the Lenders party thereto.

 

“First Amendment Effective Date” shall mean December 28, 2017.

 

(b)                                 Section 1.1 of the Credit Agreement is
hereby amended by amending and restating the following defined term therein in
its entirety as follows:

 

“Initial Term Loan” shall mean (a) prior to the First Amendment Effective Date,
a term loan made by a Term Lender pursuant to Section 2.1(a) of the Credit
Agreement (as defined in the First Amendment) and (b) on or after the First
Amendment Effective Date, the First Amendment Replacement Term Loans (as defined
in the First Amendment) made pursuant to and in accordance with the First
Amendment on the First Amendment Effective Date.

 

(c)                                  The definition of “Applicable Margin” in
Section 1.1 of the Credit Agreement is hereby amended by deleting the table set
forth in clause (ii) thereof and replacing it with the following:

 

Pricing Level

 

Consolidated Total
Debt to
Consolidated
EBITDA Ratio

 

Letter of Credit
Fees

 

ABR Rate Initial
Revolving Credit
Loans and Initial
Term Loans

 

Adjusted LIBOR
Rate Initial
Revolving Credit
Loans and Initial
Term Loans

 

I

 

> 3.75x

 

2.00

%

1.00

%

2.00

%

II

 

< 3.75x but > 3.00x

 

1.75

%

0.75

%

1.75

%

III

 

< 3.00x but > 2.25x

 

1.50

%

0.50

%

1.50

%

IV

 

< 2.25x but > 1.50x

 

1.25

%

0.25

%

1.25

%

V

 

< 1.50x

 

1.00

%

0.00

%

1.00

%

 

(d)                                 The definition of “Maximum Incremental
Facilities Amount” in Section 1.1 of the Credit Agreement is hereby amended by
amending and restating clause (c) thereof in its entirety as follows:

 

“(c) the sum of (i) the aggregate principal amount of New Loan Commitments
incurred pursuant to Section 2.14(a) in reliance on clause (a) of this
definition after the First Amendment Effective Date and prior to such date (or,
for purposes of calculating any amounts referred to clause (ii), after the First
Amendment Effective Date and on or prior to such date) and (ii) the aggregate
principal amount of Permitted Other Indebtedness issued or incurred (including
any unused commitments obtained) pursuant to Section 10.1(w)(i) in reliance on
clause (a) of this definition after the First Amendment Effective Date and prior
to such date (or, for purposes of calculating any amounts referred to in clause
(i), after the First Amendment Effective Date and on or prior to such date) and
(without duplication) any Refinancing of any such amount issued or incurred
(including any unused commitments obtained) pursuant to Section 10.1(w)(i) in
reliance on clause (a) of this definition pursuant to Section 10.1(w)(ii)”.

 

5

--------------------------------------------------------------------------------


 

(e)                                  The definition of “Permitted Investment” in
Section 1.1 of the Credit Agreement is hereby amended by (i) deleting the word
“and” at the end of clause (u), (ii) deleting the “.” at the end of clause
(v) and replacing it with “; and”, and (iii) adding the following new clause
(w) at the end thereof:

 

“(w) Investments in Pharm Research Associates (UK) Ltd., to the extent such
Investments constitute contributions of Intellectual Property owned by Symphony
Health Solutions Corporation as of the date on which Symphony Health Solutions
Corporation was initially acquired by the Borrower.”

 

(f)                                   Section 2.1(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(a)         On the Closing Date, the Initial Term Lenders made Existing Initial
Term Loans (as defined in the First Amendment) to the Borrower in the original
aggregate principal amount of $625,000,000.  Subject to the terms and conditions
set forth in the First Amendment, the First Amendment Term Lenders (as defined
in the First Amendment) agree, severally and not jointly, to make the First
Amendment Replacement Term Loans (as defined in the First Amendment) to the
Borrower on the First Amendment Effective Date.  The Term Loans (i) may at the
option of the Borrower be incurred and maintained as, and/or converted into, ABR
Loans or LIBOR Loans; provided that all Term Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term Loans of the same Type, (ii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, and (iii) shall not exceed in the aggregate the Total
Initial Term Loan Commitments.  On the Initial Term Loan Maturity Date, all then
unpaid Initial Term Loans shall be repaid in full in Dollars.”

 

(g)                                  Section 2.5 of the Credit Agreement is
hereby amended by deleting the table set forth therein and replacing it with the
following:

 

Term Loan
Repayment Date

 

Term Loan
Repayment Amount

 

December 31, 2017

 

$

3,759,765.63

 

March 31, 2018

 

$

3,759,765.63

 

June 30, 2018

 

$

3,759,765.63

 

September 30, 2018

 

$

3,759,765.63

 

December 31, 2018

 

$

3,759,765.63

 

March 31, 2019

 

$

3,759,765.63

 

June 30, 2019

 

$

3,759,765.63

 

September 30, 2019

 

$

3,759,765.63

 

December 31, 2019

 

$

3,759,765.63

 

March 31, 2020

 

$

3,759,765.63

 

June 30, 2020

 

$

3,759,765.63

 

September 30, 2020

 

$

3,759,765.63

 

December 31, 2020

 

$

3,759,765.63

 

March 31, 2021

 

$

3,759,765.63

 

June 30, 2021

 

$

3,759,765.63

 

September 30, 2021

 

$

3,759,765.63

 

Initial Term Loan Maturity Date

 

Remaining outstanding amounts

 

 

6

--------------------------------------------------------------------------------


 

(h)                                 Section 2.14(a) of the Credit Agreement is
hereby amended by amending and restating the parenthetical at the end of the
first sentence thereof in its entirety as follows:

 

“(or such lesser amount as (x) may be approved by the Administrative Agent or
(y) shall constitute the difference between the Maximum Incremental Facilities
Amount and all such New Loan Commitments obtained after the First Amendment
Effective Date and on or prior to such date)”.

 

(i)                                     For the avoidance of doubt, the parties
hereto agree that as of the Amendment Effective Date, the amount available
pursuant to clause (a)(i) of the definition of “Maximum Incremental Facilities
Amount” for the incurrence of New Loan Commitments pursuant to Section 2.14 of
the Amended Credit Agreement or the incurrence of Indebtedness under
Section 10.1(w) of the Amended Credit Agreement is $275,000,000.

 

4.                                      Conditions to Effectiveness of this
Agreement.  This Agreement, the obligation of each New Revolving Credit Lender
to make its respective Commitment hereunder, and the obligation of each First
Amendment Term Lender to provide First Amendment Replacement Term Loans, will
become effective on the date (the “Amendment Effective Date”) on which each of
the following conditions are satisfied:

 

(a)                                 The Administrative Agent shall have
received, immediately prior to or concurrently with the Amendment Effective
Date, a counterpart of this Agreement, executed and delivered by a duly
Authorized Officer of the Borrower, Holdings, the other Guarantors, the Required
Lenders, all First Amendment Term Lenders, each New Revolving Loan Lender and
each existing Revolving Loan Lender.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received the executed legal opinions, in customary form, of
(i) Simpson Thacher & Bartlett LLP, special New York, Delaware and California
counsel to the Credit Parties and (ii) McGuireWoods LLP, special Virginia
counsel to the Credit Parties.  Holdings and the Borrower hereby instruct and
agree to instruct the other Credit Parties to have such counsel deliver such
legal opinions.

 

(c)                                  The Administrative Agent shall have
received each of the following, each properly executed by an authorized officer
of the applicable signing Credit Party, dated as of the Amendment Effective
Date:

 

(i)                                     a certificate of each Credit Party with
appropriate insertions, executed by two Authorized Officers (which for this
purpose may include one of the Secretary or Assistant Secretary) of each such
Credit Party and attaching the following documents:

 

(A)                               a copy of the resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the board of
directors, general partner or other managers of each Credit Party (or a duly
authorized committee thereof) authorizing, among other matters, (A) the
execution, delivery and performance of this Agreement and the other documents
required to be delivered hereunder and (B) in the case of the Borrower, the
extensions of credit contemplated hereunder;

 

(B)                               the Certificate or Articles of Incorporation
and By-Laws, Certificate of Formation and Operating Agreement, Certificate of
Limited Partnership

 

7

--------------------------------------------------------------------------------


 

and Partnership Agreement or other comparable organizational documents, as
applicable, of each Credit Party;

 

(C)                               a certificate of good standing from the
applicable secretary of state of the state of incorporation or formation of each
Credit Party; and

 

(D)                               the signatures and incumbency certificates of
the Authorized Officers of each Certificate Party executing this Joinder
Agreement and/or the other documents required to be delivered hereunder;

 

(ii)                                  a certificate executed by an Authorized
Officer of the Borrower certifying that (i) no Event of Default exists on the
date hereof before or after giving effect to the transactions contemplated
hereby, including the establishment of the New Revolving Credit Commitments and
the making of the First Amendment Replacement Term Loans, and (ii) as to the
matters set forth in Section 5(d) of this Agreement;

 

(iii)                               a solvency certificate certified by a senior
authorized financial officer of the Borrower to the effect that after giving
effect to the consummation of the transactions contemplated by this Agreement,
the Borrower on a consolidated basis with its Restricted Subsidiaries is
Solvent; and

 

(iv)                              a Notice of Borrowing in accordance with
Section 7.2 of the Credit Agreement completed and signed by an Authorized
Officer of the Borrower

 

(d)                                 The Amendment Arrangers shall have received
all fees and other amounts (including legal fees and expenses) and other
compensation due and payable on or prior to the Amendment Effective Date to the
extent invoiced at least three (3) Business Days prior to the Amendment
Effective Date.

 

(e)                                  The Borrower shall have, concurrently with
the exchange of Exchanged Term Loans with the Replacement Term Loans and the
making of the Additional Term Loans, if any, paid to all Term Lenders holding
Existing Initial Term Loans immediately prior to the Amendment Effective Date
that are not party to this Agreement, if any, all indemnities, cost
reimbursements and other Obligations, if any, then due and owing to such Term
Lenders under the Credit Documents (prior to the effectiveness of this
Agreement) and of which the Borrower has been notified.

 

(f)                                   The Administrative Agent and the Amendment
Arrangers shall have received at least three Business Days prior to the
Amendment Effective Date such documentation and information as is reasonably
requested in writing at least ten calendar days prior to the Amendment Effective
Date by the Administrative Agent or the Amendment Arrangers about the Credit
Parties to the extent required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act.

 

5.                                      Representations and Warranties.  To
induce the other parties hereto to enter into this Agreement, the Borrower and
each Guarantor represents and warrants to each of the Lenders and the
Administrative Agent, as of the Amendment Effective Date:

 

8

--------------------------------------------------------------------------------


 

(a)                                 each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Agreement;

 

(b)                                 each Credit Party has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity;

 

(c)                                  neither the execution, delivery or
performance by any Credit Party of this Agreement nor compliance with the terms
and provisions thereof nor the consummation of the transactions contemplated
hereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect or (c) violate any provision of the certificate of
incorporation, by laws, articles or other organizational documents of such
Credit Party or any of the Restricted Subsidiaries.

 

(d)                                 The representations and warranties set forth
in Section 8 of the Amended Credit Agreement and each other Credit Document are
true and correct in all material respects on and as of the Amendment Effective
Date, with the same force and effect as though made on and as of such date,
except to the extent such representations and warranties specifically refer to a
given date or period, in which case such representations and warranties were
true and correct in all material respects on an as of such date or period;
provided that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language are true and
correct (after giving effect to any qualification therein) in all respects as of
such respective dates.

 

6.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of each New Revolving Loan Lender and
Additional Term Lender shall be as separately identified to the Administrative
Agent.

 

7.                                      Assignees. The Borrower hereby consents
to any assignments made by Wells Fargo or any affiliate thereof to the Persons
included in the list of allocations separately provided to the Borrower (or any
Approved Funds or Affiliate of such Persons) in connection with the primary
syndication of the First Amendment Replacement Term Loans.

 

8.                                      Tax Forms.  For each relevant New
Revolving Loan Lender or Additional Term Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such New Revolving
Loan Lender and Additional Term Lender may be required to deliver to the
Administrative Agent pursuant to Section 5.4(e) of the Credit Agreement.

 

9

--------------------------------------------------------------------------------


 

9.                                      Recordation of the New Revolving Credit
Loans and First Amendment Replacement Term Loans.  Upon execution and delivery
hereof, the Administrative Agent will record the Term Loans and/or Incremental
Revolving Loans, as the case may be, made by each applicable Lender in the
Register.

 

10.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

11.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

 

12.                               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

13.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

14.                               Counterparts.  This Agreement may be executed
in counterparts (including by facsimile or other electronic transmission), each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.

 

15.                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING
OUT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

16.                               Credit Document.  On and after the Amendment
Effective Date, this Agreement shall constitute a “Credit Document” for all
purposes of the Credit Agreement and the other Credit Documents (it being
understood that for the avoidance of doubt this Agreement may be amended or
waived solely by the parties hereto as set forth in Section 10 above).

 

17.                               Effect of Agreement. Except as expressly set
forth herein, (i) this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Credit Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Credit Party (i) acknowledges and
agrees that nothing in this Amendment shall constitute a novation or termination
of such Obligations and (ii) reaffirms its

 

10

--------------------------------------------------------------------------------


 

obligations under the Credit Documents to which it is party and the validity of
the guarantees and Liens granted by it pursuant to the Guarantee and the
Security Documents. Each Credit Party hereby confirms that each Credit Document
to which it is a party or is otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Credit Documents, the payment and
performance of the Obligations, as the case may be, including without limitation
the payment and performance of all such applicable Obligations that are joint
and several obligations of each Credit Party now or hereafter existing. From and
after the Amendment Effective Date, all references to the Credit Agreement in
any Credit Document and all references in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as modified by this Agreement. Each of the Credit Parties
hereby consents to this Agreement and confirms that all obligations of such
Credit Party under the Credit Documents to which such Credit Party is a party
shall continue to apply to the Credit Agreement as modified hereby.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first set
forth above.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

 

 

 

 

 

 

 

By:

/s/ Jordan Harris

 

 

Name:

Jordan Harris

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

 

 

PRA HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

 

 

PRA INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

 

 

PRA HEALTH HOLDCO, INC.

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

 

 

 

 

PRA HEALTH SCIENCES, INC.

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

PRA HEALTH EARLY DEVELOPMENT RESEARCH, INC.

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

 

 

CRI NEWCO, INC.

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

 

 

 

 

CRI WORLDWIDE, LLC

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

 

 

 

 

RPS GLOBAL HOLDINGS, LLC

 

 

 

By: PRA Holdings, Inc., its Sole Member

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

RPS PARENT HOLDING LLC

 

 

 

By: RPS Global Holdings, LLC, its Sole Member

 

 

 

By: PRA Holdings, Inc., its Sole Member

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

ROY RPS HOLDINGS LLC

 

 

 

By: RPS Parent Holding LLC, its Sole Member

 

 

 

By: RPS Global Holdings, LLC, its Sole Member

 

 

 

By: PRA Holdings, Inc., its Sole Member

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

RESEARCH PHARMACEUTICAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

NEXTRIALS, INC.

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

CLINSTAR, LLC

 

 

 

 

 

By: Pharmaceutical Research Associates, Inc., its Sole Member

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES EASTERN EUROPE, LLC

 

 

 

 

 

By: ClinStar, LLC, its Sole Member

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

 SVP, Accounting, Corporate Controller and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

PHARMACEUTICAL RESEARCH ASSOCIATES CIS, LLC

 

 

 

By: Pharmaceutical Research Associates Eastern Europe, LLC, its Sole Member

 

 

 

 

By: ClinStar, LLC, its Sole Member

 

 

 

 

By: Pharmaceutical Research Associates, Inc., its Sole Member

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

LIFETREE CLINICAL RESEARCH, L.C.

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

CRI INTERNATIONAL, LLC

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

SYMPHONY HEALTH SOLUTIONS CORPORATION

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

SOURCE HEALTHCARE ANALYTICS, LLC

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

 

 

 

 

PARALLEL 6, INC.

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

SVP, Accounting, Corporate Controller and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO FIRST AMENDMENT AND SECOND JOINDER AGREEMENT

 

Name of New Revolving
Loan Lender

 

Type of Commitment

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

Incremental Revolving Credit Commitment

 

$

15,000,000.00

 

PNC Bank, National Association

 

Incremental Revolving Credit Commitment

 

$

12,500,000.00

 

SunTrust Bank

 

Incremental Revolving Credit Commitment

 

$

12,500,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Incremental Revolving Credit Commitment

 

$

12,500,000.00

 

TD Bank, N.A.

 

Incremental Revolving Credit Commitment

 

$

12,500,000.00

 

Sumitomo Mitsui Banking Corporation

 

Incremental Revolving Credit Commitment

 

$

10,000,000.00

 

Bank of America, N.A.

 

Incremental Revolving Credit Commitment

 

$

12,500,000.00

 

Compass Bank

 

Incremental Revolving Credit Commitment

 

$

7,500,000.00

 

Capital Bank Corporation, a division of First Tennessee Bank National
Association

 

Incremental Revolving Credit Commitment

 

$

5,000,000.00

 

 

 

Total:

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LENDER CONSENT

 

[To be attached]

 

--------------------------------------------------------------------------------